DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III in the reply filed on 9/27/2021 is acknowledged.  Claims 2 and 12-16 are pending and examined are examined below. 

 Claim Objections
Claim 12 is objected to because of the following informalities:  Line 7 recites “said acoustic isolation booth is further comprises”.  Examiner believes Applicant intended to recite “said acoustic isolation booth further comprises”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 13 recites the limitation "said intermediate chamber window".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rushing (U.S. Publication No. 2020/0256653).
Regarding claim 2, Rushing discloses an acoustic isolation booth (300, Figs. 3A-3B) for providing a space for noisemaking out of earshot from other parties; wherein said acoustic isolation booth comprises a shell comprising at least two compartments (320A, 320B, 320C), an intermediate wall (310B, 310C), a plurality of outer walls (310A, 310D), a ceiling (324A-C) and one or more entryways (approximate 312A-D); said shell comprises a shell width, a shell depth and a shell height; said two compartments comprise at least a first compartment (320A) and a second compartment (320C); each of said two compartments comprises a compartment depth, a compartment width and a compartment height; a first side wall (310A), said intermediate wall (310B-C) and a second side wall (310D) are configured to divide a space within said shell into said first compartment and said .

Allowable Subject Matter
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest an acoustic isolation booth having a shell comprising two compartments, an intermediate wall and a plurality of outer walls, a ceiling and one or more entryways, a first and second side wall, wherein the ceiling has an arched roof and an upper internal arched surface, and a sound gap having a height between the two compartments and below the ceiling as recited in claim 12 in combination with claim 2.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633